--------------------------------------------------------------------------------

Exhibit 10.1


The following exhibit is a translation of the original Chinese document, filed
pursuant to Regulation S-T, Rule 306(a).




FOREIGN EXCHANGE LOAN CONTRACT






Lender:
Industrial and Commercial Bank of China Limited, Huizhou Huinan Sub-branch
(hereinafter referred to as "Party A")



Person in Charge:  Zhang Jian
 
Place of Domicile (Address):  No. 2, Xiapu Nan Street 2, Lane 1, Huizhou City,
Guangdong Province, People’s Republic of China


Tel. No.:      86 752- 2101793
Postal Code:      516001







Borrower:
Merix Printed Circuits Technology Limited (hereinafter referred to as "Party B")



Legal Representative:  Linda V Moore


Place of Domicile (Address):  No. 23 Yinling Road, Chenjiang Town, Huizhou City,
Guangdong Province, People’s Republic of China


Tel. No.: 86 752-2617111
Postal Code: 516229


 
 

--------------------------------------------------------------------------------

 

Table of Contents


ARTICLE 1
DEFINITIONS AND INTERPRETATION
1
ARTICLE 2
LOAN
2
ARTICLE 3
CONDITIONS PRECEDENT TO DRAWDOWN
2
ARTICLE 4
DRAWDOWN
3
ARTICLE 5
INTEREST RATE, INTEREST AND FEES
4
ARTICLE 6
REPAYMENT
4
ARTICLE 7
EARLY REPAYMENT
5
ARTICLE 8
SECURITY
6
ARTICLE 9
REPRESENTATIONS AND WARRANTIES
6
ARTICLE 10
UNDERTAKINGS
6
ARTICLE 11
RESTRICTIONS IN RELATION TO AFFILIATED ENTERPRISES
8
ARTICLE 12
REMEDIES FOR BREACH OF CONTRACT
9
ARTICLE 13
EFFECTIVENESS, AMENDMENT AND CANCELLATION
11
ARTICLE 14
SETTLEMENT OF DISPUTES
11
ARTICLE 15
OTHER PROVISIONS
12
ARTICLE 16
EXPLANATION OF PROVISIONS
12
ARTICLE 17
OTHER MATTERS AGREED UPON BY THE PARTIES
12


 
 

--------------------------------------------------------------------------------

 

For the purpose set forth under Article 2.1 hereof, Party B has filed an
application for loan with Party A.  Upon achieving consensus through
consultations on the basis of equality, the Parties hereby enter into and agree
to be bound by this Contract.  Party A agrees to provide foreign exchange
__working capital__ (working capital/fixed asset) loan to Party B subject to the
satisfaction of those terms set forth under this Contract.




ARTICLE 1 DEFINITIONS AND INTERPRETATION
 
Article 1.1    The following terms as used in this Contract shall have the
meanings set forth below:


A.           "Interest Settlement Date" – if interest is calculated on a monthly
basis, the Interest Settlement Date shall be the 20th day of each month; if
interest is calculated on a quarterly basis, the Interest Settlement Date shall
be the 20th day of the last month of each quarter; and if interest is calculated
on a half-yearly basis, the Interest Settlement Date shall be June 20 and
December 20 of each year.


B.           "Interest Period" – the first Interest Period shall commence on the
day on which Party B actually draws down the loan and end on the first Interest
Settlement Date; the final Interest Period shall commence on the day immediately
following the last Interest Period and end on the final repayment date; and the
other Interest Periods shall commence on the day immediately following the last
Interest Period and last until the next Interest Settlement Date.


C.            "LIBOR" – the offer rate for US Dollar (the loan currency under
this Contract) loan having a term of three months (three months/six months),
appearing on the screen page designated "LIBOR=" of the financial
telecommunications terminal of REUTERS as at 11.00a.m. (London time) on the date
which is two Bank Working Days prior to the beginning of each Interest Period.


D.           "Bank Working Day" – statutory working day.


E.           "Drawdown Period" – the period for loan drawdown as specified under
Article 4.4 hereof.


Article 1.2    Interpretation


A.          The table of contents and headings of this Contract are inserted for
ease of reference only and shall not affect the construction of any provisions
of this Contract.


B.           References to "amendments" shall include references to revisions,
supplements, substitutions and updates.


C.           If any date of drawdown or repayment or any Interest Settlement
Date falls on a non-Bank Working Day, the drawdown or repayment date or the
Interest Settlement Date shall be postponed until the next nearest Bank Working
Day.


 
1

--------------------------------------------------------------------------------

 
 
D.          References a "Party" hereof shall include references to the
successors and assigns of such Party.
 
 
ARTICLE 2  LOAN
 
Article 2.1    The amount of the loan under this Contract shall be equal to
USD1,500,000 (United States Dollars One Million Five Hundred Thousand Only) (in
the event of any discrepancy between the amount in words and in Arabic numerals,
the amount in words shall prevail) to be used by Party B as  working capital.




Article 2.2           The term of the loan hereunder shall be 12 months, as
calculated from the date of actual drawdown of the loan; and if the loan is
drawn down by installments, the term of the loan shall be calculated as from the
date of actual drawdown of the loan for the first time.  The practical drawdown
and maturity dates shall be the dates stated on the indebtedness
certificate.  The indebtedness certificate shall be an integral part of this
Contract and shall have the same legal effect as this Contract.


 
ARTICLE 3   CONDITIONS PRECEDENT TO DRAWDOWN
 
3.1         The following conditions precedent to drawdown must be satisfied
before Party B can draw down the loan; if not, Party A shall not be obliged to
release any amount to Party B:


A.          the formalities relating to the application for drawdown have been
completed;


B.          Party A shall have received the following documents and shall have
approved the form and substance of each document:


(a)         duplicate copy of the Foreign Exchange Loan (on-lending)
Registration Certificate;


(b)         certification on use of foreign exchange account as issued by the
competent department for exchange control located at the place of incorporation
of Party B;


C.          except in the case of fiduciary loan, the guarantor shall have
already provided security deemed to be legal and valid by Party A as agreed
under Article 8 hereof, the relevant security documents shall have come into
effect and the relevant registration formalities shall have been completed
properly;


D.          the amount of loan being drawn down shall have been used properly
and no event of default as provided under or in relation to this Contract shall
have occurred; and


E.           if the loan hereunder is to be used for fixed asset investment, the
following conditions shall be satisfied as well:
 
 
2

--------------------------------------------------------------------------------

 


(a)          the capital or other supporting funds for the project to be
constructed by making use of the loan hereunder shall have been contributed in
full as scheduled and in the proportion specified;


(b)         no cost overrun shall have occurred or the problem of cost overrun
shall have been settled by self-raised funds; and


(c)          the project milestones shall have been satisfied according to the
plan.


F.           other conditions precedent to drawdown as put forward by Party A.


 
ARTICLE 4  DRAWDOWN
 
Article 4.1            Party B shall draw down the loan hereunder pursuant to
the method set forth in __A_ below:


A.          to draw down all amounts in a lump after this Contract has come into
effect;


B.           to draw down by installments according to the drawdown plan set
forth below after this Contract has come into effect:


a.           _______________________________________;


b.           _______________________________________;


c.           _______________________________________;


d.           _______________________________________;




Article 4.2            If the loan is to be drawn down by installments, Party B
shall submit an irrevocable Notice of Drawdown (as attached hereto) 10 Bank
Working Days prior to each drawdown.


Article 4.3            After Party B has completed the formalities for drawdown,
Party A shall deposit the loan into the foreign exchange loan special-purpose
account designated by Party B on the loan release date specified in the
certificate of indebtedness.


Article 4.4           The Drawdown Period hereunder shall be _12___ months as
calculated from the date on which this Contract becomes effective.  Upon the
expiration of the Drawdown Period, any portion of the loan not being drawn down
shall be deemed to have been cancelled automatically unless otherwise agreed by
Party A.


 
3

--------------------------------------------------------------------------------

 


ARTICLE 5  INTEREST RATE, INTEREST AND FEES
 
Article 5.1            The interest rate for the loan under this Contract shall
be determined pursuant to the method set forth in ___C____ below:


A.           A fixed rate of _____ % per annum.


B.           The interest rate shall be determined by Party A and Party B
through consultations every ____ (1/3/6) month(s) based on the foreign exchange
base lending rate published by Party A, and the interest rate for the first
Interest Period shall be _____ % per annum.


C.           A floating interest rate which is the sum of the LIBOR for a term
of 3 months (3/6 months) and the margin of 1.5% .


Article 5.2            The interest of the loan hereunder shall be settled on a
quarterly (monthly/quarterly/half-yearly) basis.  Interest shall accrue on a
daily basis from the date of actual drawdown based on the actual number of days
in each Interest Period.


Article 5.3            Party B shall pay interest for the corresponding Interest
Period to Party A on each Interest Settlement Date.  The interest shall be paid
up with principal upon maturity of loan.


Article 5.4            Apart from interest payment, Party B shall also make
payment of the fees set forth in __\__ below to Party A:


A.           Management fees: to be paid to Party A in a lump within 10 days
after the date of effectiveness of this Contract at 0% of the total amount of
the loan.


B.           Commitment fees: to be paid to Party A together with the interest
on each Interest Settlement Date, to be computed daily at 0% of the amount of
loan yet to be drawn down within each Drawdown Period.


C.           Miscellaneous fees (inclusive of solicitor fees): to be paid to
Party A in a lump within 10 days after the date of effectiveness of this
Contract according to the actual amount incurred.


D.           Other fees: ________________0___________________.




ARTICLE 6  REPAYMENT
 
Article 6.1            Party B elects to repay the principal of the loan
hereunder pursuant to the method set forth in ___A___ below:


A.           One-off repayment upon maturity of loan.
 
 
4

--------------------------------------------------------------------------------

 


B.           Repayment by installments on the date and in the amount set forth
below:


a.           _______________________________________;


b.           _______________________________________;


c.           _______________________________________;


d.            _______________________________________;


Article 6.2            Party B shall deposit sufficient funds for repayment of
the principal and interest for the period concerned in its foreign exchange loan
repayment special-purpose account opened with Party A one Bank Working Day prior
to the repayment date and Interest Settlement Date such that Party A may
transfer and collect the payment on such repayment date and Interest Settlement
Date on its own.


Article 6.3            If the amount in the foreign exchange loan repayment
special-purpose account is not sufficient to pay any amount due hereunder, Party
B agrees that Party A may, and authorizes Party A to transfer and collect from
other accounts opened by Party B with the banking system of the Industrial and
Commercial Bank of China according to the order of priorities of fees, interest
and principal through the account opening bank.


 Article 6.4           If Party B wishes to renew the loan, it shall submit a
written application to Party A 30 Bank Working Days prior to the maturity of the
loan.  Upon consent of Party A, the Parties shall enter into a loan renewal
agreement.




ARTICLE 7  EARLY REPAYMENT
 
Article 7.1            If Party B wishes to make early repayment of all or part
of the loan, it shall submit a written application to Party A 15 Bank Working
Days prior to the proposed early repayment date, and shall handle the
formalities for repayment with the competent department for exchange control
located at the place of incorporation of Party B and may make early repayment
only upon the written consent of Party A.


Article 7.2            Any losses suffered by Party A as a result of early
repayment by Party B shall be compensated by Party B.  The amount of
compensation shall be 0% of the amount of early repayment and shall be paid
together with the interest and principal payable.


Article 7.3            In making early repayment, Party B shall simultaneously
settle in full all amount due payable under this Contract up to the early
repayment date, including the principal, interest and all other fees.


Article 7.4            The amount of principal to be repaid earlier by Party B
shall not be less than _____/_____ (type of currency), and shall be (an)
integral multiple(s) of _____/_____ (type of currency) or the outstanding
balance of the loan yet to be repaid.


 
5

--------------------------------------------------------------------------------

 
 
Article 7.5            No amount of early repayment shall be drawn down over
again.




ARTICLE 8 SECURITY
 
Article 8.1            Except in the case of fiduciary loan, Party B shall
provide security for its indebtedness hereunder which is deemed to be legal and
valid by Party A.


Article 8.2            If there is any change in the security hereunder which is
detrimental to the creditor's rights of Party A, Party B shall notify Party A
promptly and shall provide separately other security approved by Party A.




ARTICLE 9  REPRESENTATIONS AND WARRANTIES
 
Article 9.1            Party B represents and warrants to Party A as follows:


A.           Party B is duly registered and established under the laws of the
People's Republic of China and carries out its business operation activities
lawfully within the scope permitted under its business license;


B.           Party B possesses the capability to perform its rights and
obligations hereunder;


C.           the execution and performance by it of this Contract will not
contravene or conflict with any laws and administrative rules and regulations
binding upon it; and its performance of this Contract will not cause any
violation by Party B of other contracts binding upon it or other documents and
articles of association approving its establishment;


D.           all information provided by Party B to Party A is true, accurate
and complete without any non-disclosure.




ARTICLE 10  UNDERTAKINGS
 
Article 10.1          Until Party B has performed in full its obligations
hereunder, Party B undertakes with Party A that:


A.           it will make full payment of the loan principal and interest and
other payments payable promptly as agreed;


B.           the indebtedness hereunder shall at all times rank pari passu with
other indebtednesses of Party B having the same ranking unless otherwise
provided under the laws of the People's Republic of China;


C.           it will provide promptly financial statements for different periods
and other information reflecting its repayment capability as requested by Party
A, including information on all account opening banks, account numbers, balance
of deposits and the like, and will cooperate actively with Party A in
supervision and investigation over the use of loan under the Contract;


 
6

--------------------------------------------------------------------------------

 
 
D.           in case of deteriorated financial position or any circumstances
which may threaten the safety of the loan under this contract, Party A shall
immediately notify Party B and shall adopt effective measures to guarantee that
the loan principal and interest will be repaid according to the schedule agreed
hereunder;


E.           in case of a change in the form of operation having any material
impact on the repayment capability of Party B (including but not limited to
joint stock restructuring, contracting, lease, merger, division, joint operation
or equity or cooperative joint ventures with foreign investors), or a change in
the scope of business, registered capital or equity ownership, Party B shall
notify Party A in writing at least 30 days in advance and obtain the consent of
Party A.  If any of the above acts has any adverse effect on the creditor's
rights of Party A, Party B shall guarantee to adopt effective remedial measures
such that the loan hereunder can be repaid in full on schedule;


F.           in case of going out of business, dissolution, cessation of
production for rectification or revocation of business license, Party B shall
repay the principal and interest immediately;


G.           Party B shall inform Party A in writing immediately upon any change
of its articles of association, legal representative, business scope,
correspondence address or any other important matters;


H.          if Party B is involved in or might be involved in any material
economic dispute legal proceedings or arbitration or any other legal proceedings
or arbitration which has caused or might cause substantial impairment of the
rights of Party A hereunder, Party B shall notify Party A in writing
immediately.


Article 10.2          Party A undertakes with Party B that:
 
A.          it will release the loan promptly as agreed hereunder;


B.           it will maintain the confidentiality of non-public information
contained in the relevant documents, financial statements and other relevant
information provided by Party B in performing its obligations under this
Contract except otherwise provided under the laws and regulations.


 
7

--------------------------------------------------------------------------------

 


ARTICLE 11  RESTRICTIONS IN RELATION TO AFFILIATED ENTERPRISES
 
Article 11.1          Party B shall promptly, completely and accurately disclose
to Party A its relationships with its affiliated parties and its connected
transactions.  If Party B fails to perform the above information disclosure
obligations, or should any of the following situations occur in relation to
Party B or any of its affiliated parties, which may have any adverse impact on
Party B's performance of its obligations under the original contract, Party A
shall have the right to take remedial measures provided under this Contract or
specified by the laws:


A.          the financial situation of an affiliated party of Party B has
deteriorated;


B.           a case relating to Party B or any of its affiliated parties has
been placed on file for investigation in accordance with the law by a judicial
organ or other law enforcement or administrative organs, such as the taxation or
industrial and commercial authorities, or punitive measures have been adopted by
such authorities against Party B or any of its affiliated parties in accordance
with the law;


C.           there is any change in the relationships, whether controlling or
being controlled, between Party B and any of its affiliated parties;


D.           an affiliate of Party B is involved in or might be involved in any
material economic dispute, legal proceedings or arbitration;


E.           there is any abnormal changes in the principal investors or key
management personnel of Party B, or any of them is suspected of violation of
laws and commitment of offences, and as a result, is invested or is restricted
in his personal freedom by the judicial organ in accordance with the law;


F.           other matters arising in relation to an affiliated party of Party
B, which may have an adverse effect on Party B.


Article 11.2          If a material connected transaction (including but not
limited to sale and purchase, lease, lending, asset transfer and the like)
between Party B and any of its affiliated parties satisfies any one of the
following situations, such transaction must be subject to the consent of Party
A; otherwise, Party A shall have the right to take remedial measures provided
under this Contract or specified by the laws:


A.          the transaction amount reaches or exceeds 5% of the audited total
asset value for the latest year;


B.          the transaction amount reaches or exceeds 20% [translator's note:
the meaning of "or more" in the Chinese version should be omitted] of the
audited net asset value for the latest year;


C.          the transaction amount reaches or exceeds 10%  [translator's note:
the meaning of "or more" in the Chinese version should be omitted] of the
audited pre-tax profits for the latest year.


Article 11.3          In accordance with the Accounting Standards for
Enterprises - Disclosure of Affiliate Party Relationships and Their Transactions
promulgated by the Ministry of Finance of the People's Republic of China, an
"affiliated party", for the purpose of this Article, shall refer to:


 
8

--------------------------------------------------------------------------------

 
 
A.          other enterprises directly or indirectly controlled by or
controlling Party B, or under common control by another enterprise;


B.           joint ventures of Party B;


C.           joint operation enterprises of Party B;


D.           the principal investors or key management personnel of Party B or
their close family members;


E.           other enterprises directly controlled by the principal investors or
key management personnel of Party B or their close family members.


Article 11.4          Other terms as used in this Article shall have the same
meanings ascribed to them in the Accounting Standards for Enterprises -
Disclosure of Affiliate Party Relationships and Their Transactions promulgated
by the Ministry of Finance of the People's Republic of China.




ARTICLE 12  REMEDIES FOR BREACH OF CONTRACT
 
Article 12.1         Should any of the following situations occur and if Party A
considers that such situation is remediable, Party B shall take remedial
measures satisfactory to Party A within the period prescribed by Party A;
otherwise, Party A shall have the right to stop releasing any loan yet to be
released, declare the acceleration of maturity of the loan and accelerate the
recovery of all or any portion of the loan released, and shall have the right to
take other remedial measures for breach of contract as provided hereunder
simultaneously and may cancel this Contract in the most serious case:


A.           Party B fails to perform any of its obligations hereunder or
violates any of its representations, warranties and undertakings made herein;


B.           Party B fails to repay any other indebtednesses (principal or
interest) upon maturity (inclusive of declared accelerated maturity), or Party B
fails to perform or violates any obligation or document relating to any of its
indebtednesses, warranties or other obligations, which has affected or may
affect the performance by Party B of its obligations hereunder;


C.           any other material adverse change in the situation of Party B
itself, which has affected or may affect the ability of Party B to perform its
obligations hereunder;


D.          Should any of the above situations occur, Party A shall have the
right to declare the acceleration of maturity of the loan, stop releasing the
loan or cancel this Contract.
 
 
9

--------------------------------------------------------------------------------

 


Article 12.2          If Party B fails to use the loan for the purpose agreed
under Article 2.1 hereof, Party A shall have the right to collect default
penalty on a daily basis at 50% of the portion of loan used in violation of the
terms


Article 12.3          If Party B fails to repay the loan as agreed upon maturity
(inclusive of declared accelerated maturity), penalty interest will be collected
at 20% upward of the original interest rate as from the day that the loan
repayment is overdue.


Article 12.4         If Party B fails to make any interest payment as scheduled
within the term of the loan, compound interest will be calculated and collected
at the interest rate agreed hereunder; and compound interest will be calculated
and collected at the interest rate determined under Article 12.3 after the loan
repayment is overdue.


Article 12.5          If any of the following situations should occur in
relation to Party B, Party B shall bear any additional fees and losses of Party
A arising as a result thereof, and shall adopt remedial measures promptly at the
request of Party A and provide true and accurate information separately:


A.          Party B fails to provide promptly financial statements and other
information as requested by Party A, and fails to cooperate actively with Party
A in supervision and investigation over the use of loan;


B.           the contents of any document, financial statement and other
relevant information provided to Party A are untrue;


C.           Party B fails to make relevant notices as agreed hereunder or the
contents of any notice do not tally with the truth.


Article 12.6          If Party A refuses to release or postpones releasing the
loan without proper reason, it shall pay default penalty to Party B on a daily
basis at 0%_of the portion of loan not released as agreed hereunder.


Article 12.7          If Party B fails to repay the principal, interest, penalty
interest and any other fees relating to the loan on maturity (inclusive
of declared accelerated maturity) as agreed hereunder, Party A shall have the
right to freeze or detain and transfer, through the account opening bank, the
relevant payment from all accounts opened by Party B with the banking system of
the Industrial and Commercial Bank of China to repay all indebtednesses under
this Contract.


If any amount frozen or detained and transferred is in Renminbi, such amount
shall be converted according to the foreign exchange selling rate quoted by
Party A on the day that such amount is frozen or detained and transferred, and
foreign exchange shall be purchased for repayment of the loan upon approval of
the exchange control department of the State; provided, however, that interest
and other fees arising from the day that such amount is frozen or detained and
transferred to the day of actual purchase of foreign exchange, as well as any
difference due to exchange rate fluctuations between the day that such amount is
frozen or detained and transferred and the day of actual purchase of foreign
exchange, shall be borne by Party B.


 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 13  EFFECTIVENESS, AMENDMENT AND CANCELLATION
 
Article 13.1          This Contract shall become effective after it has been
affixed with the official seals of the Parties and signatures of their
respective legal representatives or authorized representatives, and shall be
terminated on the day on which all amounts payable hereunder have been fully
paid off.


Article 13.2          Any amendment to this Contract may be made only in writing
by the Parties after achieving consensus through consultations.  The amendment
agreement shall be an integral part of this Contract and shall have the same
legal effect as this Contract.  This Contract shall remain valid until the
amendment agreement has become effective.


Article 13.3          The invalidity or unenforceability of any provision of
this Contract shall not affect the validity and enforceability of other
provisions of this Contract, nor shall it affect the validity of the entire
contract.


Article 13.4          Any amendment to and cancellation of this Contract shall
not affect the rights of the Parties to demand for compensation for
losses.  Cancellation of this Contract shall not affect the validity of the
provisions under this Contract in relation to the settlement of disputes.




ARTICLE 14 SETTLEMENT OF DISPUTES
 
Article 14.1          The formation, validity, interpretation and performance of
and settlement of disputes under this Contract shall be governed by the laws of
the People's Republic of China.  During the performance of this Contract, all
disputes and disagreements arising from or in relation to this Contract shall
first be settled by the Parties through consultation.  If consultation turns out
to be unsuccessful, such disputes or disagreements shall be settled pursuant to
the method set forth in B below:


A.          to submit the dispute to ________________ arbitration committee for
settlement in ______________ (place of arbitration) pursuant to the arbitration
rules of such committee in effect when the application for arbitration is
submitted.  The arbitral award shall be final and binding upon both Parties.


B.           to be settled by the courts of the place where Party A is located
through legal proceedings.


Article 14.2           All relevant fees arising from the settlement of disputes
(including but not limited to litigation costs, preservation fees, execution
fees, solicitor fees, appraisal fees, auction fees, transfer charges and the
like) shall be borne by the losing party.


 
11

--------------------------------------------------------------------------------

 


ARTICLE 15  OTHER PROVISIONS
 
Article 15.1          Failure or partial failure or delay on the part of Party A
to exercise any right under this Contract shall not operate as a waiver or
alteration of such right or any other rights, nor shall it affect any further
exercise of such right or any other rights by Party A.


Article 15.2          Within 10 days after this Contract has been executed,
Party B shall promptly handle the formalities for registration and collection of
the Foreign Exchange Loan (on-lending) Registration Certificate with the
competent department for exchange control of the place where Party B is located.


Article 15.3          Without the written consent of Party A, Party B shall not
transfer all or any portion of its rights and obligations under this
Contract.  If Party A transfers its creditor's rights under this Contract to a
third party, it shall notify Party B promptly.


Article 15.4          All notices made hereunder shall be delivered to the other
Party in writing.  Notices given by personal delivery or by letter shall be
deemed effectively given on the date of acknowledgement of receipt by the
receiving party; and notices given by facsimile transmission shall be deemed
effectively given on the date of receipt of facsimile response from the other
Party.


Article 15.5          The original of this Contract is written in Chinese in
four counterparts, and each of Party A, Party B, the Real Estate Bureau and the
State Land Bureau shall keep one copy.  All copies shall have the same legal
effect.




ARTICLE 16  EXPLANATION OF PROVISIONS
 
Article 16.1          Party B has read all provisions of this Contract.  At the
request of Party B, Party A has already provided relevant explanation of the
provisions hereof.  Party B has a good knowledge of and has fully understood the
meanings of the provisions of this Contract and their corresponding legal
consequences.


Article 16.2          Party B shall have the right to enter into this Contract.




ARTICLE 17  OTHER MATTERS AGREED UPON BY THE PARTIES
 


Article
17.1          __________________________/_________________________________


Article
17.2          __________________________/_________________________________


 
12

--------------------------------------------------------------------------------

 
 
Party A (Official Seal):
         Stamped
 
 
Industrial and Commercial Bank of China
 
 
 
Party B (Official Seal):
              Stamped
 
 
Merix Printed Circuits Technology Limited
Person in Charge
(Authorized Representative): Signed
(Signature or Seal)
 
 
 
Legal Representative
(Authorized Representative): Signed
(Signature or Seal)
 
 
Date: June 26, 2009
Date: June 26, 2009



 
13

--------------------------------------------------------------------------------

 

Appendix:


NOTICE OF DRAWDOWN




To:        Industrial and Commercial Bank of China Huizhou Branch Huinan
Sub-branch


Pursuant to the Foreign Exchange Loan Contract (hereinafter referred to as the
"Loan Contract") (Contract No. [Huizhou] Branch, [Huinan] Sub-branch, [2009],
[Wai Hui Jie] Zi, No. [ 002] ) entered into between your Bank and us on June 26,
2009 , we have already satisfied all conditions precedent to drawdown as agreed
under the Loan Contract and hereby deliver to your Bank this irrevocable Notice
of Drawdown, and we would like to request your Bank to transfer United States
Dollars One Million Five Hundred Thousand Only into the foreign exchange loan
special-purpose account opened by us with your Bank on ___________________.


Account No.: 2008020619200180901


As of the date of issue of this Notice of Drawdown, we acknowledge that:


1.           the amount drawn down will be used for the purpose of the loan as
set forth in the Loan Contract;


2.           our representations and warranties made under the Loan Contract
shall remain true, accurate, complete and valid;


3.           there does not exist any event of default or anticipated event of
default under or in relation to the Loan Contract.







  Borrower: Merix Printed Circuits Technology Limited    
                           Company Seal Stamped     Legal Representative
(Authorized Representative):                 (Signature or Seal):   
Signed
                Date: June 26, 2009
 
 



Printed and Prepared by Guangdong Branch in September 2008

 
 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL AGREEMENT




Party A:                      Industrial and Commercial Bank of China Limited,
Huizhou Huina Sub-branch


Party B:                      Merix Printed Circuits Technology Limited




Upon consultation, the Parties hereby mutually agree to make the following
amendments to certain provisions of the 2009 Wai Hui Jie Zi No. 002 Foreign
Exchange Loan Contract of Huizhou Huinan Sub-branch entered into by the Parties:


1. Article 3.1, which reads as follows:

B.           Party A shall have received the following documents and shall have
approved the form and substance of each document:


(a)         duplicate copy of the Foreign Exchange Loan (on-lending)
Registration Certificate;
 
(b)         certification on use of foreign exchange account as issued by the
competent department for exchange control located at the place of incorporation
of Party B;
 
Shall be amended to read as follows:
 
B.           Party A shall have received the following documents and shall have
approved the form and substance of each document:


(a)         certification on use of foreign exchange account as issued by the
competent department for exchange control located at the place of incorporation
of Party B;


2. Article 10.1, which reads as follows:


F.           in case of going out of business, dissolution, cessation of
production for rectification or revocation of business license, Party B shall
repay the principal and interest immediately;


G.           Party B shall inform Party A in writing immediately upon any change
of its articles of association, legal representative, business scope,
correspondence address or any other important matters;


H.           if Party B is involved in or might be involved in any material
economic dispute legal proceedings or arbitration or any other legal proceedings
or arbitration which has caused or might cause substantial impairment of the
rights of Party A hereunder, Party B shall notify Party A in writing
immediately.
Shall be amended to read as follows:


 
 

--------------------------------------------------------------------------------

 
 
F.           in case of going out of business, dissolution, cessation of
production for rectification or revocation of business license, Party B shall
repay the principal and interest as soon as reasonably possible subject to
non-violation of the stipulations of the relevant laws and regulations;


G.          Party B shall inform Party A in writing within 10 days upon any
change of its articles of association, legal representative, business scope,
correspondence address or any other important matters;


G.          if Party B is involved in or might be involved in any material
economic dispute legal proceedings or arbitration or any other legal proceedings
or arbitration which has caused or might cause substantial impairment of the
rights of Party A hereunder, Party B shall notify Party A in writing within 10
days after their occurrence.


 
3.  Article 11.1, which reads as follows:


  If Party B fails to perform the above information disclosure obligations, or
should any of the following situations occur in relation to Party B or any of
its affiliated parties, which may have any adverse impact on Party B's
performance of its obligations under the original contract, Party A shall have
the right to take remedial measures provided under this Contract or specified by
the laws:


Shall be amended to read as follows:


If Party B fails to perform the above information disclosure obligations, or
should any of the following situations occur in relation to Party B or any of
its affiliated parties, which may have any adverse impact on Party B's
performance of its obligations under this contract, Party A shall have the right
to take remedial measures provided under this Contract or specified by the laws:


4. Article 15.2 shall be deleted:


"Within 10 days after this Contract has been executed, Party B shall promptly
handle the formalities for registration and collection of the Foreign Exchange
Loan (on-lending) Registration Certificate with the competent department for
exchange control of the place where Party B is located."


5.This Supplemental Agreement shall be executed in two counterparts with each of
Party A and Party B keeping one counterpart, and all counterparts shall have the
same legal effect.


 
 

--------------------------------------------------------------------------------

 


Party A (official seal):
Stamped
 
Party B (official seal):
Stamped
 
 
Person in Charge
(or Authorized Representative):
(Signature)
Signed
 
 
Legal Representative
(or Authorized Representative):
(Signature)
Signed
 
Date: June 26, 2009
Date: June 26, 2009

 



--------------------------------------------------------------------------------